Munson, G. J.
(dissenting). I think the Court’s disposition of two of the questions raised is not justified by the exceptions. The statement in the exceptions regarding the non-production of Carruth is this: “Carruth was not improved as a witness because he was absent from the State.” This is a statement of the omission of counsel, and not of the court’s sanction *44of it. There is nothing to show that the court made any ruling, or exercised its discretion in any way, or was called upon to do so. As regards Gale’s testimony, the majority say the objection that the subject of the inquiry was not proper for expert testimony was not made below. The court evidently understood that it was made, and ruled on that understanding, and defendants’ counsel might well have supposed from the course taken that he was relieved from making more specific objections. Defendants’ counsel was proceeding: “He has incorporated into his question the — when the court interrupted him, and inquired of plaintiff’s counsel if he claimed this was proper to be shown by an expert witness, and, on receiving an affirmátive reply, directed plaintiff’s counsel to proceed and gave defendants an exception. Plaintiff’s counsel evidently had this understanding of the scope of the objection, for he stated to the court, in making his motion to strike out, that on examination he found there were a great many elements involved in the subject that were not covered by his questions.